Citation Nr: 1540038	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  09-27 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to Service Disabled Veterans Insurance under 38 U.S.C.A. § 1922.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel




INTRODUCTION

The Veteran served on active duty from January 1946 to June 1948 and from September 1950 to January 1954.  He died in February 2008 and the Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.  This case was previously remanded by the Board in February 2013.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A Veteran is eligible for Service Disabled Veterans Insurance (hereafter RH insurance) if he was released from active service on other than dishonorable conditions after April 25, 1951, and was found by VA to have a service-connected disability rated at 10 percent or more.  The Veteran must be otherwise in good health and insurable if not for the service-connected disability.  The Veteran must apply for the RH insurance within two years from the date that service connection is determined by VA.  38 U.S.C.A. § 1922.  The period of time for application is not dependent on the effective date of service connection. 

However, if an applicant is shown by the evidence to have been mentally incompetent during any part of the two-year period, an application for insurance may be filed within two years after a legal guardian is appointed, or within two years after the removal of such mental incompetency, whichever is the earlier date.  38 U.S.C.A. § 1922.  A mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including entering into contracts.  38  C.F.R. § 3.353.  Where there is a reasonable doubt as to whether a person is competent, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353.

Under 38 U.S.C.A. § 1922(b), a person otherwise qualified for RH insurance who did not apply for such insurance will be deemed to have applied for and been granted such insurance if he is shown by the evidence to have been mentally incompetent from a service- connected disability: (a) during any part of the two-year period from the date of service connection, (b) remained continuously so mentally incompetent until the date of death, and (c) died before appointment of a guardian or within two years after the appointment of a guardian.

Review of the insurance file reveals an indication that the Veteran received consistent treatment from the VA Community Based Outpatient Clinics (CBOCs) in Kissimmee and Harlingen.  However, the only treatment records associated with the insurance file are from November 2007 to January 2008 from the Kissimee CBOC.  It is clear from the insurance file that a separate claims file exists.  However, the complete claims file, which may contain medical information relevant to the Veteran's condition during the period following the grant of service connection for posttraumatic stress disorder is not associated with the insurance file.  As such, the claims file must be obtained.

The rating decision and Statement of the Case (SOC) identify treatment at the Kissimmee and Harlingen VA CBOCs.  After obtaining the entire claims file, complete treatment records regarding the Veteran from the Kissimmee and Harlingen VA CBOCs must be obtained and associated with the claims file if not already associated.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Insurance Center in Philadelphia, Pennsylvania issued the rating decision denying entitlement in September 2008 and indicated that it had reviewed the entire claims file.  Subsequently, a SOC was issued in June 2009 and a Substantive Appeal on a VA Form 9 was received in July 2009.  In a Deferred Rating Decision, dated in August 2012, it was noted that the Philadelphia Service Center erroneously took jurisdiction over the issue and that the Philadelphia Insurance Center found that the appellant's Notice of Disagreement (NOD) was not timely.  Thereafter, in February 2013 the Board remanded the claim indicating that certain pieces of evidence had not been associated with the claims file and it was unclear whether the appellant disagreed with the finding that her NOD was untimely or if there was other outstanding evidence pertaining to the claim not associated with the claims file.  The Board remanded for outstanding evidence to be associated with the claims file and for the Philadelphia ROIC to readjudicate the claim.

In June 2013 the Philadelphia Insurance Center found the appellant's NOD to be timely.  Thereafter, in July 2013 the Philadelphia Insurance Center issued a Supplemental Statement of the Case (SSOC).  The SSOC indicates that the evidence contained in the original SOC and SSOC was incorporated by reference, that all insurance evidence was associated with the claims file, and the file was reviewed.  It was noted that no additional evidence was provided by the appellant.  In September 2013 a letter from the Insurance Center to the Board indicates that the insurance file was temporarily transferred to the Board for appellate review.

It is unclear whether the complete claims file along with the insurance file was considered by the Insurance Center in preparing the July 2013 SSOC as in September 2013 the only file transferred by the Insurance Center to the Board was the insurance file.  Therefore, the claim must be remanded for the Insurance Center to prepare a SSOC after review of the complete claims file.

The appellant claims that the Veteran was not competent to apply for insurance during the effective period and a sample of the Veteran's VA treatment records indicate that the Veteran was diagnosed with dementia.  The appellant's representative argues that a medical opinion is necessary to address that question.  The Board agrees; the claim must be remanded for a medical opinion to be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take all appropriate action to obtain the Veteran's complete claims file.

2.  Attempt to obtain and associate with the claims file all treatment records regarding the Veteran from the Kissimmee and Harlingen VA CBOCs.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Thereafter, forward the claims file and insurance file to an appropriate VA medical examiner for an opinion to be rendered regarding whether it is at least as likely as not (a 50 percent or greater probability) the Veteran became mentally incompetent at any point during the two years following the grant of service connection for PTSD and remained mentally incompetent until his death.  The examiner should set forth a complete rationale for all findings and conclusions.

4.  Then, readjudicate the appeal taking into consideration both the claims file and the insurance file.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

